DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed in a request for continued examination on 07 September 2022. Claims 1, 3, 5-10, 12-16 and 18-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over . et al. (US 2022/0150807 A1), hereafter Nishant, in view of Umatt et al. (US 2009/0088154 A1) in view of Park et al. (US 2021/0337487 A1).

Regarding claim, 1, Nishant discloses a method, comprising: 
at a user equipment (UE): 
storing a first set of one or more global synchronization channel numbers (GSCNs) of a synchronization raster in a local database (Fig. 9, [0138]-[0139] PLMN-GSCN list stored in the user equipment (UE); [0039] disclosing “A global synchronization raster is defined for all frequencies. The frequency position of the SS block is defined as SSREF with corresponding number GSCN. The synchronization raster indicates the frequency positions of the synchronization block that can be used by the UE for system acquisition when explicit signaling of the synchronization block position is not present.”), 
wherein each GSCN of the first set of GSCNs is stored with a synchronization signal block pattern corresponding to an synchronization signal block (SSB) in a first frequency band and wherein a second set of one or more GSCNs of the synchronization channel raster within the first frequency band are not stored in the database (Table 1, NR operating bands in FR1 and Table 2, NR operating bands in FR2 operating bands any of which correspond to “a first frequency band”, for example, n78 in Table 1; [0040]-[0051] disclosing there is a large number of GSCNs per frequency band; Fig. 9 PLMN-GSCN list comprising a list of particular GSCN and the associated SSB block pattern as opposed to an exhaustive list of all of the GSCNs in a particular band); 
selecting at least the first frequency band to scan during a cell search procedure; scanning the first frequency band for SSBs during the cell search procedure  (Fig. 9, [0138]-[0139] disclosing scanning band n78), 
wherein scanning the first frequency band comprises targeting the first set of one or more GSCNs and omitting a second set of one or more GSCNS based on the database ([0139] disclosing “accessing the PLMN-GSCN list 904 stored within the UE 100 and scanning just the corresponding GSCN Value. The UE 100 will scan the GSCN fetched from PLMN-GSCN list 904 corresponding to the PLMN (GSCN 8045 for PLMN 450-02 in this case)”); and 
determining that the at least one SSB has been broadcast by a cell over the first frequency band during the cell search procedure ([0139] disclosing “In the current location, the only suitable cell 902 available for n78 is located at GSCN 8045”; Fig. 7, If Step S718 satisfied stop the process; [0133] disclosing “At S718, the method includes determining whether the SSB is found.”).  
Nishant does not disclose the following; however, Umatt suggests identified during one or more cell searches previously performed by the UE and identified by the UE in a first frequency band during the one or more cell searches previously performed by the UE ([0022] disclosing that UEs can be provisioned with a list of information associated with the PLMN used for acquisition and also can maintain a list that the UE has found during prior system searches in an acquisition database.; [0046] disclosing “Each entry may indicate a UARFCN, a scrambling code, PLMN ID information, and/or other pertinent information to acquire the associated frequency channel and PLMN.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Nishant with the techniques of Umatt because the teaching can be found in Umatt that the likelihood of acquiring the frequency channels and PLMNs in the acquisition database may be good which can lead to acquiring these frequency channels and PLMS more quickly ([0049]).
Park discloses a subcarrier spacing (SCS) corresponding to an synchronization signal block (SSB) or SSB pattern (Fig. 3, [0076]-[0078] discloses different SSB types have different SSB patterns (e.g. burst periodicity) which are dependent on the subcarrier spacing used for the SSBs and suggests the search for the SSB is dependent on the subcarrier spacing of the SSB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the SSB subcarrier spacing of a particular SSB type taught by Park in the PLMN-GSCN list of Nishant because the suggestion lies in Park that this is information pertinent to system acquisition ([0086]) and the teaching lies in Umatt to include information pertinent to acquisition in the acquisition database (See Umatt: [0046]).

Regarding claim 8, Nishant does not disclose the following; however, Umatt and Park suggest  the method of claim 1, wherein scanning the first frequency band for the SSBs is limited to a single type of subcarrier spacing (SCS) and wherein an indication of the type of SCS is stored the local database (Umatt: [0022] disclosing that UEs can be provisioned with a list of information associated with the PLMN used for acquisition and also can maintain a list that the UE has found during prior system searches in an acquisition database.; [0046] disclosing “Each entry may indicate a UARFCN, a scrambling code, PLMN ID information, and/or other pertinent information to acquire the associated frequency channel and PLMN.”; Park: Fig. 3, [0076]-[0078] discloses different SSB types have different SSB patterns (e.g. burst periodicity) which are dependent on the subcarrier spacing used for the SSBs and suggests the search for the SSB is dependent on the subcarrier spacing of the SSB).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the SSB subcarrier spacing of a particular SSB type taught by Park in the PLMN-GSCN list of Nishant because the suggestion lies in Park that this is information pertinent to system acquisition ([0086]) and the teaching lies in Umatt to include information pertinent to acquisition in the acquisition database (See Umatt: [0046]).

Regarding claim 9, Nishant discloses the method of claim 1, wherein the first frequency band includes multiple sub bands ([0039] disclosing “ Tables 3 and 4 indicate the SS block frequency position within the NR bands. A global synchronization raster is defined for all frequencies. The frequency position of the SS block is defined as SSREF with corresponding number GSCN. The synchronization raster indicates the frequency positions of the synchronization block that can be used by the UE for system acquisition when explicit signaling of the synchronization block position is not present. The UE uses synchronization raster to scan frequencies for SSBs. Based on the GSCN only, the UE can find SSB and NR for camping. As per the tables 3 and 4, there are around 22254 SSB frequencies in FR1 while 4384 SSB frequencies in the FR2.”).  

Regarding claims 10, 14 and 15, the claims are directed towards a user equipment (UE), comprising: a transceiver configured to communicate with a network; and a processor configured to perform operations, the operations comprising the method of claims 1, 8 and 9. Nishant discloses a UE which inherently includes a transceiver and a processor configured to perform the method ([0148]); therefore, claims 10, 14 and 15 are rejected on the grounds presented above for claims 1, 8 and 9.

Regarding claims 16 and 20, the claims are directed towards a baseband processor configured to perform operations, the operations comprising the method of claims 1 and 8. Nishant discloses such embodiments ([0148]); therefore, claims 16 and 20 are rejected on the grounds presented above for claims 1 and 8.

Claim(s) 3, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  . et al. (US 2022/0150807 A1), hereafter Nishant, in view of Umatt et al. (US 2009/0088154 A1) in view of Park et al. (US 2021/0337487 A1) as applied to claim 1 above, further in view of Da Silva et al. (US 2020/0374727 A1).

Regarding claim 3, Nishant does not disclose the following; however, Da Silva suggests the method of claim 1, the method further comprising: 
receiving a radio resource control (RRC) message associated with one of an inter-frequency neighbor cell of the UE or an intra-frequency neighbor cell of the UE ([0040]-[0042], [0091] disclosing providing measurement configurations via RRC signaling including those for intra-frequency  and inter-frequency measurements of neighbor cells for mobility procedures).  
It would have been obvious before the effective filing date of the invention to modify the techniques of Nishant with the techniques of Da Silva because the teaching lies in Da Silva that it can allow for user equipment to distinguish reference signals from different carrier frequencies even when the reference signals are transmitted in the same frequency chunk ([0042]). 

Regarding claim 12, the claim is directed towards the UE that performs the method of claim 3; therefore, claim 12 is rejected on the grounds presented above for claim 3.

Regarding claim 18, the claim is directed towards a baseband processor configured to perform the method of claim 3; therefore, claim 18 is rejected on the grounds presented above for claim 3.

Claim(s) 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over . et al. (US 2022/0150807 A1), hereafter Nishant, in view of Umatt et al. (US 2009/0088154 A1) in view of Park et al. (US 2021/0337487 A1) as applied to claim 1 above, further in view of Zha et al. (US 2021/0022019 A1).

Regarding claim 5, Nishant does not expressly disclose the following; however, Zha discloses the it is inherent in the system of Nishant wherein the synchronization raster includes a first quantity of GSCNs and a channel raster includes a second quantity of new radio absolute radio frequency channel number (NR-ARFCNs) that is greater than the first quantity ([0002]).

Regarding claim 13, the claim is directed towards the UE that performs the method of claim 5; therefore, claim 13 is rejected on the grounds presented above for claim 5.

Regarding claim 19, the claim is directed towards a baseband processor configured to perform the method of claim 5; therefore, claim 19 is rejected on the grounds presented above for claim 5.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  . et al. (US 2022/0150807 A1), hereafter Nishant, in view of Umatt et al. (US 2009/0088154 A1) in view of Park et al. (US 2021/0337487 A1) as applied to claim 1 above, further in view of Kotkar et al. (US 2015/0296391 A1).

Regarding claim 6, Nishant discloses the method of claim 1, wherein each GSCN of the first set of one or more GSCNs is stored as an entry in the database, wherein each entry further includes one or more new radio absolute radio frequency channel number (NR-ARFCNs) (Fig. 9, [0138]-[0139]).  
Nishant does not disclose the following; however Kotkar discloses wherein each entry further includes a physical cell ID (PCI) (Table 2, [0050] Physical Cell Identity (PCI); [0080] disclosing including the PCI in association with the PLMN in the RLF database as an enhancement to the acquisition database.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Nishant in the manner described by Kotkar because the teaching lies in Kotkar because this allows a user device to proactively search for an alternative system to be made available immediately upon occurrence of a RLF (radio link failure) or OOS (out of service) event ([0079]).

Regarding claim 7, Nishant discloses the method of claim 1, further comprising: 
wherein each GSCN of the first set of one or more GSCNs is stored as an entry in the database  (Fig. 9, [0138]-[0139]). 
Nishant does not disclose the following; however, Park discloses decoding a first physical cell ID (PCI) ([0074], [0076] disclosing the SSB may convey additional information when decoded such as the Physical Cell ID). 
Kotkar discloses wherein each entry further includes a corresponding PCI (Table 2, [0050] Physical Cell Identity (PCI); [0080] disclosing including the PCI in association with the PLMN in the RLF database as an enhancement to the acquisition database.); 
determining whether the first PCI matches a further PCI stored locally at the UE (Fig. 5, 532 Update entry?; Fig. 5, 515 Add entry?); 
when the first PCI matches the further PCI, updating one entry in a database (Fig. 5, 532, [0102] disclosing updating the PCI in association with the PLMN in the database upon successful acquisition of a new cell); and
when the first PCI does not match the further PCI, creating a new entry in the database, wherein the new entry includes the PCI (Fig. 5, 515, [0094] disclosing inclusion of the PCI in association with the PLMN (solution triplet) upon successful acquisition of a new cell and when the solution triplet does not already exist).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Nishant in the manner described by Kotkar because the teaching lies in Kotkar because this allows a user device to proactively search for an alternative system to be made available immediately upon occurrence of a RLF (radio link failure) or OOS (out of service) event ([0079]).
Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments have effectively addressed the claim rejections under 35 U.S.C. § 112 presented in the previous office action; therefore, said rejections have been withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 3, 5-10, 12-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461